                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             OCALA DIVISION

ANTHONY RAVON RUFFIN,

                   Plaintiff,

v.                                        Case No. 5:18-cv-591-Oc-39PRL

N. RAWLS, et al.,

               Defendants.
_______________________________

               ORDER OF DISMISSAL WITHOUT PREJUDICE
     Plaintiff Anthony Ravon Ruffin, a federal inmate proceeding

pro se and in forma pauperis, initiated this case by filing a

complaint under Bivens (Doc. 1).1 Finding the complaint deficient,

the Court directed Plaintiff to amend. See Order (Doc. 16; Order

to Amend). In the Order, the Court informed Plaintiff he may not

join multiple, unrelated claims in one complaint. See Order to

Amend at 2-3. Even though Plaintiff suggested his numerous claims

were related, the Court found he in fact “describe[d] separate and

wholly unrelated events that occurred at three (3) different

prisons over the course of a few years.” Id. at 3. The Court

afforded Plaintiff an opportunity to amend, instructing him to

limit his claims to those pertaining to the same transaction,

occurrence,   or    factually   related   series   of   transactions   or

occurrences, which transpired at FCC Coleman. Id. at 4. The Court


1 Bivens v. Six Unknown Agents of the Federal Bureau of Narcotics,
403 U.S. 388 (1971).
warned Plaintiff that “if he files an amended pleading that suffers

from the same defects as his previous complaint such pleading will

be stricken, and the Court will dismiss this case without further

notice.” Id.

       Before the Court is Plaintiff’s Amended Complaint (Doc. 19;

Am. Compl.), along with a “Memorandum of Fact and Law” in which he

provides the Defendants’ names, his factual allegations, and his

claims (Doc. 19-1; Mem.). As Defendants, Plaintiff names nine

individuals employed at FCC Coleman, one of whom Plaintiff says he

names as a representative of the “female gender class,” which

consists of “523 past and present female staff of F.C.C. Coleman.”

See Mem. at 4. Plaintiff asserts claims under the First, Fifth and

Eighth Amendments. Id. at 23-25. He seeks injunctive relief and

punitive damages. Id. at 28-31.

       Plaintiff has multiple motions pending before the Court as

well (Docs. 7, 8, 22-34). In his motions, Plaintiff makes the

following requests: that the Court appoint him counsel (Doc. 7);

that he be permitted to serve copies of the notice of designation

(Doc. 8); that the Court consider by reference documents he filed

with   his   original   complaint   (Docs.   23,   25,   27);   that   he   be

permitted to obtain documents in the possession of FCC Coleman

(Docs. 21, 26, 30); that he be permitted to supplement or clarify

his claims (Docs. 28, 29, 33); that he be permitted to clarify his

gender and submit briefing on the disparity between transgender

                                     2
and cisgender inmates (Docs. 31, 32); and that he be permitted to

correct clerical errors (Docs. 33, 34).

       Upon review, Plaintiff’s Amended Complaint is subject to

dismissal for Plaintiff’s failure to comply with the Court’s Order

to Amend and because he fails to state a claim. As such, the Court

will not rule on Plaintiff’s motions.

                        I. Failure to Comply

       A district court has discretion, under the Federal Rules of

Civil Procedure 41(b), to dismiss a pro se plaintiff’s action for

his failure to comply with court rules or a court order. See Moon

v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (“[D]ismissal upon

disregard of an order, especially where the litigant has been

forewarned, generally is not an abuse of discretion.”).

            Rule 41(b) provides that “[i]f the plaintiff
            fails to prosecute or to comply with these
            rules or a court order, a defendant may move
            to dismiss the action or any claim against
            it.” Fed.R.Civ.P. 41(b). Rule 41(b) provides
            the district court “discretion to impose
            sanctions on a party who fails to adhere to
            court rules.” Zocaras,[2] 465 F.3d at 483. A
            district court may sua sponte dismiss a case
            under Rule 41(b). Betty K Agencies, Ltd. v.
            M/V Monada, 432 F.3d 1333, 1337 (11th
            Cir.2005).

Powell v. Harris, 628 F. App’x 679, 680 (11th Cir. 2015) (holding

the district court did not abuse its discretion dismissing the

case without prejudice for the plaintiff’s noncompliance with the



2   Zocaras v. Castro, 465 F.3d 479 (11th Cir. 2006).
                                  3
court’s instructions to file a proper complaint). See also Duong

Thanh Ho v. Costello, 757 F. App’x 912, 914-15 (11th Cir. 2018)

(affirming the district court’s dismissal without prejudice for

the pro se plaintiff’s failure to comply with the court’s order to

amend).

     Despite the Court’s instructions and warning, Plaintiff’s

Amended   Complaint    suffers   from     the   same   deficiencies      as     the

original.   Plaintiff    again   raises     multiple,       unrelated    claims.

Plaintiff   alleges     the   following:        Defendant     Rawls     filed     a

fictitious disciplinary report against him in retaliation for his

grievance-writing;      Defendant     Taylor      failed     to   process       his

grievance appeal; Defendant White violated his due process rights

with respect to a disciplinary hearing; Defendant Kleckner failed

to perform her duties as a case management coordinator; Defendant

Dunbar failed to safeguard Plaintiff from gender discrimination;

Defendant   Cheatham    failed   to     resolve    communication      barriers;

Defendant Goodman harassed Plaintiff and impeded his access to the

grievance process; Defendant Wimms retaliated against him and

confiscated a letter to his mother; and Defendant Padgett, along

with other female staff, “arouse[d] [his] inherent propensity to

procreate.” See Mem. at 17, 23-25.

     Plaintiff attempts to demonstrate his claims are bound by a

common thread of gender discrimination, which began when Defendant

Rawls wrote a disciplinary report against him. However, as before,

                                      4
the Court is not convinced the claims are sufficiently related to

be joined in one action. Plaintiff’s various claims do not arise

out of the “same transaction, occurrence, or series of transactions

or occurrences.” Fed. R. Civ. P. 20(a). For instance, the alleged

fictitious disciplinary report by Rawls occurred in 2016. See Order

to Amend at 2. Most of the other incidents of which Plaintiff

complains occurred in 2018, when Plaintiff returned to FCC Coleman

after two transfers. See Mem. at 6-7, 9.

       Plaintiff       also   includes       factual   allegations    against

individuals at FCC Allenwood, despite the Court’s admonition that,

in    his   original    Complaint,   he      improperly   joined   “defendants

located at multiple prisons.” See Order to Amend at 3-4. Finally,

Plaintiff asks the Court to consider by reference the allegations

in the memorandum supporting his original complaint, demonstrating

an unwillingness to correct the deficiencies the Court warned him

would result in a dismissal of the action.3 See id. at 4.

       For these reasons, Plaintiff’s Amended Complaint is subject

to dismissal without prejudice to his right to initiate a new case

if he wishes to pursue any of his numerous claims. See Smith v.

Owens, 625 F. App’x 924, 928–29 (11th Cir. 2015) (affirming the

district court’s dismissal of the plaintiff’s complaint against

ten corrections officers for unrelated excessive-force incidents




3   The memorandum Plaintiff references is over 250 pages.
                                         5
for the plaintiff’s noncompliance with Rule 20). If Plaintiff

chooses to re-file his claims, he should keep in mind the below.

                          B. Frivolity Review

       The Prison Litigation Reform Act (PLRA) requires a district

court to dismiss a complaint if the court determines the action is

frivolous, malicious, or fails to state a claim on which relief

can be granted. See 28 U.S.C. § 1915(e)(2)(B). With respect to

whether a complaint “fails to state a claim on which relief may be

granted,” the language of the PLRA mirrors the language of Rule

12(b)(6), Federal Rules of Civil Procedure, so courts apply the

same standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483,

1490 (11th Cir. 1997); see also Alba v. Montford, 517 F.3d 1249,

1252 (11th Cir. 2008).

       “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544,   570   (2007)).   “Labels   and   conclusions”   or   “a   formulaic

recitation of the elements of a cause of action” that amount to

“naked assertions” will not suffice. Id. (quotations, alteration,

and citation omitted). Moreover, a complaint must “contain either

direct or inferential allegations respecting all the material

elements necessary to sustain a recovery under some viable legal



                                    6
theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678,

683 (11th Cir. 2001) (quotations and citations omitted).

      In reviewing a pro se plaintiff’s pleadings, a court must

liberally construe the plaintiff’s allegations. See Haines v.

Kerner, 404 U.S. 519, 520-21 (1972); Bingham v. Thomas, 654 F.3d

1171, 1175 (11th Cir. 2011). However, the duty of a court to

construe pro se pleadings liberally does not require the court to

serve as an attorney for the plaintiff. Freeman v. Sec’y, Dept. of

Corr., 679 F. App’x 982, 982 (11th Cir. 2017) (citing GJR Invs.,

Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998)).

      In Bivens, the Supreme Court recognized an implied right of

action for damages against a federal agent who, acting under “color

of his authority,” violated the plaintiff’s Fourth Amendment right

to be free from unreasonable searches and seizures. 403 U.S. at

389, 397. Because a Bivens action is meant to have a deterrent

effect      on   federal      actors   who     violate      an    individual’s

constitutional rights, the appropriate remedy is damages, not

injunctive relief. See Carlson v. Green, 446 U.S. 14, 21 (1980)

(recognizing Bivens extends damages remedies against individuals).

      Generally, when a plaintiff has a viable Bivens claim, a court

will apply case law interpreting § 1983 cases. See, e.g., Solliday

v.   Fed.   Officers,   413    F.   App’x    206,   209   (11th   Cir.   2011).

Importantly,     however,     claims   arising      under   Bivens   are    not

coextensive with those arising under § 1983. Indeed, since Bivens,

                                       7
the Supreme Court has extended Bivens remedies in only two other

contexts. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1854-55 (2017)

(explaining the limited circumstances in which the Supreme Court,

since Bivens, has extended “an implied damages action”: gender

discrimination in a federal employment context and failure to

provide medical care for a federal prisoner) (citing Davis v.

Passman, 442 U.S. 228 (1979); Carlson, 446 U.S. at 14).

     The Supreme Court has expressly declined to extend Bivens

remedies in multiple contexts, including for violations of the

First and Fifth Amendments. Id. at 1857; accord Iqbal, 556 U.S. at

675 (recognizing the Supreme Court has “declined to extend Bivens

to a claim sounding in the First Amendment”); Reichle v. Howards,

566 U.S. 658, 663 n.4 (2012) (“We have never held that Bivens

extends to First Amendment claims.”); Rager v. Augustine, 760 F.

App’x 947, 953 (11th Cir. 2019) (“[I]t is by no means clear that

a damages remedy is warranted for a First Amendment retaliation

claim …”). See also Minneci v. Pollard, 565 U.S. 118, 124 (2012)

(describing the contexts in which the Court has declined to extend

a Bivens remedy); Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 68

(2001) (“Since Carlson we have consistently refused to extend

Bivens   liability   to   any   new       context   or   new   category   of

defendants.”).




                                      8
     The last time the Court was asked to recognize a new implied

right of action, it clarified its precedents have made clear that

“expanding    the     Bivens   remedy   is    now   a   ‘disfavored’   judicial

activity.” Ziglar, 137 S. Ct. at 1857 (quoting Iqbal, 556 U.S. at

675).   The   Court    emphasized   its      previous    pronouncement   urging

“caution before extending Bivens remedies into any new context,”

and noting the Court has refrained from doing so “for the past 30

years.” Id. (quoting Malesko at 74). A cautionary approach is

mandated because whether to extend new damages remedies is an

action “committed to those who write the laws rather than those

who interpret them.” Id. (quoting Bush v. Lucas, 462 U.S. 367, 380

(1983)). The Court defined a “new context” as one that “diff[ers]

in a meaningful way from previous Bivens cases decided by th[e]

Court.” Id. at 1859.

     Where Congress has not extended a right of action, courts

should refrain from creating Bivens remedies in “any new context

. . . . if there are special factors counselling hesitation.” Id.

(quoting Carlson, 446 U.S. at 18). One such factor may be the

availability of alternative remedies to address the plaintiff’s

alleged harm: “For if Congress has created ‘any alternative,

existing process for protecting the [injured party’s] interest’

that itself may ‘amoun[t] to a convincing reason for the Judicial

Branch to refrain from providing a new and freestanding remedy in

damages.’” Id. at 1858 (quoting, with alterations, Wilkie v.

                                        9
Robbins, 551 U.S. 537, 550 (2007)). A second factor that may

counsel hesitation is “legislative action suggesting that Congress

does not want a damages remedy” in a particular context. Id. at

1865.

     Applying the above principles, the Court first must consider

whether Plaintiff’s claims present a new Bivens context. While

many of his claims are difficult to decipher, the Court will

attempt to summarize the claims according to the constitutional

Amendments Plaintiff identifies: the First Amendment, the Fifth

Amendment, and the Eighth Amendment. Under the First Amendment,

Plaintiff    contends          Defendants     Rawls,    Taylor,     and       Goodman

retaliated against him for filing grievances; Defendant Kleckner,

a case management coordinator, failed to carry out the duties owed

to Plaintiff; Defendant Dunbar failed to adequately respond to

Plaintiff’s grievances reporting staff misconduct; and Defendant

Wimms   interfered       with     Plaintiff’s    freedom      of   expression      by

confiscating a personal letter. See Mem. at 23-25.

     Under       the   Fifth    Amendment,    Plaintiff       asserts   Defendants

Rawls, Taylor, White, Dunbar, Cheatham, and Padgett denied him due

process with respect to prison disciplinary charges and prison

policies    to    protect      the   female   staff.4   Id.    Under    the    Eighth


4Plaintiff’s claims against Defendant Padgett and the other female
staff are exceedingly confusing. He states, “[Defendant Padgett]
was subjected to severe and pervasive sexual harassment by me, and
that management was aware of this harassment by me, and that
                                         10
Amendment, Plaintiff asserts Defendants Rawls, Kleckner, Cheatham,

Goodman, Wimms, and Padgett subjected him to cruel and unusual

punishment and gender discrimination. Id. at 24-25.

     Most of the alleged “violations” Plaintiff describes are not

constitutional      violations    in     the   first   instance.    The    only

potentially cognizable claims Plaintiff asserts are the First

Amendment retaliation and freedom of expression claims and the

Fifth   Amendment    due   process     claims.   Plaintiff    complains     that

prison officials retaliated against him for filing grievances,

opened his personal mail, and denied him due process in connection

with a disciplinary hearing.

     The   Supreme    Court   has      never   explicitly    extended     Bivens

remedies in the First and Fifth Amendment contexts. See Ziglar,

137 S. Ct. at 1857. As such, Plaintiff’s claims are meaningfully

different from those cases in which the Court has extended Bivens

remedies    to      redress      serious       constitutional      violations:




management . . . failed to prevent it or discipline me without
providing me an opportunity to defend my liberty interests.” See
Complaint at 25. It appears Plaintiff is attempting to seek relief
from or intervene in a class action lawsuit Defendant Padgett and
other female staff at FCC Coleman filed against the Bureau of
Prisons alleging employment discrimination (sexual harassment). In
his prayer for relief, Plaintiff seeks a declaration that the
female staff “violated [his] right to due process by not providing
[him] an opportunity to defend [his] liberty interest before
assembling a class of female gender staff complaining that [he] he
sexually harass[ed them].” Id. at 29. To the extent Plaintiff asks
this Court to interfere in an ongoing or resolved class action
lawsuit, he is not entitled to such relief in this case.
                                        11
unreasonable        search    and   seizure    in   violation     of   the   Fourth

Amendment where federal officers entered the plaintiff’s home

without a warrant and handcuffed him, Bivens, 403 U.S. at 397;

gender discrimination in violation of the Fifth Amendment where a

congressman fired his female assistant, Davis, 442 U.S. at 248;

and a denial of medical care to a federal prisoner in violation of

the Eighth Amendment where the failure to treat the prisoner’s

asthma resulted in his death, Carlson, 446 U.S. at 19.

     Because Plaintiff’s claims differ in a meaningful way from

those in Bivens, Davis, and Carlson, they arise in a “new context.”

See Ziglar, 137 S. Ct. at 1859. See also Taylor v. Lockett, No.

517CV00023OC02PRL, 2019 WL 764023, at *10 (M.D. Fla. Feb. 21, 2019)

(finding      the    plaintiff’s      First    Amendment     retaliation      claim

presented     a     novel    Bivens   context);     Rager    v.   Augustine,    No.

5:15CV35/MW/EMT, 2017 WL 6627416, at *17 (N.D. Fla. Nov. 8, 2017),

report and recommendation adopted, No. 5:15CV35-MW/EMT, 2017 WL

6627784 (N.D. Fla. Dec. 28, 2017), aff’d, 760 F. App’x 947 (11th

Cir. 2019) (finding the plaintiff’s claim that his First Amendment

right was violated when prison officials retaliated against him

for filing grievances was a new Bivens context).

     The Court now must consider whether Bivens remedies should be

extended under the circumstances Plaintiff presents. Ziglar, 137

S. Ct. at 1860. As a practical matter, the Court notes it would be

unwise   to    chart    a    new    course    based   on    the   allegations    in

                                         12
Plaintiff’s Amended Complaint. They are vague, conclusory, and

disjointed, making the claims largely indecipherable. The “special

factors” referenced in Ziglar further counsel against extending

Bivens remedies in this case. First, to the extent Plaintiff’s

complaints    have       any   validity,         he   has   available      to    him   an

alternative remedy: he may prevail upon the prison grievance

system,    which    he    demonstrates       by       reference    to    the    numerous

grievances he has filed that he knows how to access. See id. at

1858. See also Taylor, 2019 WL 764023 at *7 (recognizing the prison

“grievance process is an alternative remedy that cuts against

extending the Bivens remedy” to address the plaintiff’s claims);

Rager, 2017 WL 6627416 at *19 (same); Badley v. Granger, No.

217CV00041JMSDLP, 2018 WL 3022653, at *3 (S.D. Ind. June 18, 2018)

(same).

     Second, there is “legislative action suggesting Congress does

not want a damages remedy” under the circumstances Plaintiff

describes. See Ziglar, 137 S. Ct. at 1865. The PLRA bars a prisoner

from obtaining compensatory and punitive damages absent a physical

injury attributable to the alleged constitutional violation. 42

U.S.C. § 1997e(e) (“No Federal civil action may be brought by a

prisoner    confined      in   a    jail,    prison,        or   other    correctional

facility, for mental or emotional injury suffered while in custody

without a prior showing of physical injury.”). Plaintiff alleges

no   physical      injuries.       Rather,       he    implies    he     suffers    only

                                            13
psychological trauma from being denied psychological health care.5

See Am. Compl. at 6. To extend an implied damages action here would

be at odds with Congress’s intent to bar inmates from obtaining

damages absent physical injury. Indeed, in Ziglar, the Court noted

Congress’s legislation in the area of prison litigation arguably

“suggests Congress chose not to extend the Carlson damages remedy

to cases involving other types of prisoner mistreatment.” The Court

recognized:

          Congress passed the Prison Litigation Reform
          Act of 1995, which made comprehensive changes
          to the way prisoner abuse claims must be
          brought in federal court. See 42 U.S.C. §
          1997e. So it seems clear that Congress had
          specific occasion to consider the matter of
          prisoner abuse and to consider the proper way
          to remedy those wrongs. This Court has said in
          dicta that the Act’s exhaustion provisions
          would apply to Bivens suits. See Porter v.
          Nussle, 534 U.S. 516, 524, 122 S.Ct. 983, 152
          L.Ed.2d 12 (2002). But the Act itself does not
          provide for a standalone damages remedy
          against federal jailers.


5Plaintiff’s passing reference to a denial of psychological health
care is insufficient to state a claim for denial of medical
treatment under the Eighth Amendment, as was recognized in Carlson,
442 U.S. at 248. Plaintiff does not allege Defendant Goodman had
subjective knowledge of his need for medical treatment and acted
with deliberate indifference to that need. See Estelle v. Gamble,
429 U.S. 97, 104–05 (1976). Nor does Plaintiff allege he requested
psychological treatment or that a health care staff member referred
him for such treatment. To the extent Plaintiff suggests Defendant
Goodman prevented him from speaking to female staff, which includes
the mental health providers, his conclusory allegations are too
tenuous to rise to the level of stating a deliberate indifference
claim. Moreover, a claim for denial of health care in this context
would be meaningfully different than the one recognized in Carlson.
See Carlson, 446 U.S. at 19.
                                14
Ziglar, 137 S. Ct. at 1865.

     Third,     many   of   Plaintiff’s   complaints    concern   his

dissatisfaction with the prison’s policies and obligations to

protect the female staff from sexual harassment and lewd behavior

by inmates, suggesting his rights of expression have been hampered.

Even under § 1983, these claims would fail to the extent Plaintiff

asks the Court to interfere in matters of prison administration or

security:

            [T]he problems that arise in the day-to-day
            operation of a corrections facility are not
            susceptible   of   easy    solutions.   Prison
            administrators therefore should be accorded
            wide-ranging deference in the adoption and
            execution of policies and practices that in
            their judgment are needed to preserve internal
            order   and   discipline   and   to   maintain
            institutional security.

Bell v. Wolfish, 441 U.S. 520, 547–48 (1979).

     Because there are factors that cause the Court to hesitate to

extend Bivens remedies to Plaintiff under the facts alleged, the

Court declines to do so. See Ziglar, 137 S. Ct. at 1858. As such,

Plaintiff’s Amended Complaint is subject to dismissal under this

Court’s screening obligation for his failure to state a claim.

     Accordingly, it is

     ORDERED:

     1.     This case is DISMISSED without prejudice.

     2.     The Clerk shall enter judgment dismissing this case

without prejudice, terminate pending motions, and close the file.

                                  15
    DONE AND ORDERED in Jacksonville, Florida, this 7th day of

August, 2019.




Jax-6
c:
Anthony Ravon Ruffin




                             16
